Citation Nr: 1317043	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-34 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to earlier effective dates for the grants of service connection of all service connected disabilities.

2.  Entitlement to an initial disability rating higher than 20 percent for degenerative joint disease of the lower back.

3.  Entitlement to disability ratings higher than an initial 10 percent rating and a 20 percent rating from June 6, 2007, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to January 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a January 2007 rating decision, the RO granted service connection for bilateral pes planus and assigned a 30 percent disability rating.  The RO granted service connection for low back degenerative joint disease and assigned a 10 percent rating.  The RO granted service connection for bilateral hearing loss and assigned a 0 percent disability rating.  The RO granted service connection for left knee and right knee disabilities, and assigned a 0 percent rating for the disability in each knee.  The RO assigned January 31, 2005, as the effective date of service connection for each of those disabilities.

In a September 2007 rating decision, the RO increased the initial (effective January 31, 2005) ratings for low back disability to 20 percent and for hearing loss to 10 percent.

In a February 2009 rating, the RO granted service connection for tinnitus, perforated left eardrum, cholesteatoma, and labyrinthitis.  The RO assigned November 28, 2007, as the effective date for the grant of service connection for each of those disabilities.

In a May 2012 rating, the RO increased the rating for hearing loss to 20 percent effective June 6, 2007.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


The issues of service connection for post-traumatic stress disorder (PTSD), for radiculopathy with foot drop, and for what the Veteran has described as Agent Orange symptoms, and the issue of a total rating based on individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of the rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received the Veteran's formal claim for service connection for multiple disabilities on January 31, 2005.

2.  VA received on November 28, 2007, a statement in which the Veteran raised an informal claim for service connection for tinnitus, perforated left eardrum, cholesteatoma, and labyrinthitis.

3.  From January 31, 2005, through June 5, 2007, the Veteran's hearing impairment was no worse than level III in the right ear and level VI in the left ear.

4.  The Veteran's hearing impairment has been no worse than level III in the right ear and level X in the left ear since June 6, 2007.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's disabilities of pes planus, low back disability, hearing loss, and knee disabilities may not be effective earlier than January 31, 2005.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

2.  Service connection for the Veteran's tinnitus, perforated left eardrum, cholesteatoma, and labyrinthitis may not be effective earlier than November 28, 2007.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.400 (2012).

3.  From January 31, 2005, through June 5, 2007, the Veteran's bilateral hearing loss did not meet the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2012).

4.  The Veteran's bilateral hearing loss has not met the criteria for a disability rating higher than 20 percent at any time since June 6, 2007.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in February 2005 and May 2008.  Those letters addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.

The claims file contains the Veteran's service treatment records and post-service treatment records, reports of VA medical examinations, and statements from the Veteran.  The reports of VA medical examinations are adequate for evaluating the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claims that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Effective Dates

The Veteran is seeking an earlier effective date for the grant of service connection for disabilities.  The RO made the grant of service connection for bilateral pes planus, low back degenerative joint disease, hearing loss, and left and right knee disabilities effective January 31, 2005.  The RO made the grant of service connection for tinnitus, perforated left eardrum, cholesteatoma, and labyrinthitis effective November 28, 2007.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is received within one year from the date of separation from service, the date of separation will be the date of the award.  38 U.S.C.A. § 5110(b)(1).  

A specific claim must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.151 (2012).  A communication of an intent to apply for VA benefits, and identifying the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, VA is to provide the claimant an application form.  If the completed application form is received within one year after it was sent to the claimant, the claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  A medical examination or hospitalization report may be accepted as an informal claim for an increased rating or reopening of a denied service connection claim, but not as an informal claim for service connection.  See 38 C.F.R. § 3.157 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

On January 31, 2005, the RO received the Veteran's claim for service connection for hearing loss and other disabilities.  In that claim the Veteran did not seek service connection for tinnitus, dizziness, or perforation of the left eardrum.

On VA ear, nose, and throat (ENT) examination in September 2006, the Veteran reported a history of exposure during service to weapons noise.  He reported a twenty year history of difficulty hearing.  The examiner indicated that the Veteran did not state that he had tinnitus or dizziness.  In the examination, however, the examiner identified the pitch and volume of tinnitus that the Veteran had.  The examiner tested the Veteran's hearing and found that he had bilateral hearing loss.  The examiner noted a central defect under the left eardrum.  The examiner found evidence of chronic middle ear inflammation in the left ear, and stated that the inflammation likely had been present for decades.

In a notice of disagreement (NOD) that the RO received April 6, 2007, the Veteran reported that he sustained perforation of his left eardrum during service.  In addition, the Veteran contended that he should receive compensation for service connected disabilities effective from the date of his retirement from service, January 31, 1992.

In a statement that the RO received November 28, 2007, the Veteran again reported that he sustained perforation of his left eardrum during service.  He asserted that his compensation for hearing loss should also take into account his recurrent tinnitus and dizziness and staggering that he experienced and attributed to the eardrum injury. 

In a September 2008 VA ENT examination, the Veteran reported having intensified dizziness.  He related the recent development of gait uncertainty and impaired balance while standing.  The examiner observed evidence of a cholesteatoma in the left ear.  The examiner attributed the dizziness and gait uncertainty to left ear hearing loss and cholesteatoma.

The Veteran asserts that the grant of service connection and payment of compensation for his disabilities should be effective from the date of his retirement from service in 1992, rather than from the date of his claim in 2005.  He does not contend that he filed a formal or informal claim before the claim that the RO received on January 31, 2005.  He filed his claim more than a year after separation from service, so he is not entitled to an effective date at separation under 38 U.S.C.A. § 5110(b)(1).  There is not a basis under VA statutes and regulations to assign an effective date earlier than January 31, 2005.

The Veteran's service-connected tinnitus, perforated left eardrum, cholesteatoma, and labyrinthitis, are each, like his hearing loss, related to his ears.  The RO established service connection for cholesteatoma as associated with perforation of the left eardrum, and for labyrinthitis, claimed as dizziness, as associated with the cholesteatoma.  It was not until the Veteran's statement that was received on November 28, 2007, however, that the Veteran asserted entitlement to VA compensation for tinnitus, dizziness, or perforation of the left eardrum.  As no informal claim was received before that date, an effective date earlier than that date is not warranted for service connection for his tinnitus, perforated left eardrum, cholesteatoma, or labyrinthitis.

Ratings for Hearing Loss

The Veteran appealed the initial 10 percent rating that the RO assigned for his hearing loss.  The RO later granted a 20 percent rating effective June 6, 2007.  

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2012).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  


In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As the Veteran appealed the initial disability rating that the RO assigned, the Board will consider the evidence for the entire period since January 31, 2005, the effective date of the grant of service connection, and will consider whether for any period the evidence warrants ratings higher than the existing ratings of 10 percent from January 31, 2005, and 20 percent from June 6, 2007.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.  When certain exceptional patterns of hearing impairment are present, hearing may be evaluated under a separate table, Table VIa, if evaluation under that table would result in a higher hearing impairment level numeral.  See 38 C.F.R. § 4.86(a).  Tables VI, VIa, and VII are reproduced below.



	(CONTINUED ON NEXT PAGE)



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On an audiological evaluation in September 2006, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
60
70
LEFT
40
60
60
80
90

The puretone threshold averages were 50 decibels in the right ear and 73 decibels in the left ear.  Speech audiometry could not be performed because of linguistic problems.  The Veteran lived in Germany and the examination was performed there, and the Veteran and the examiner did not share a primary language.  The examiner reported, however, that the Veteran's understanding of speech corresponded to the sound audiogram taken at that time.  Table VIa provides for assigning hearing impairment levels based on puretone thresholds without speech discrimination information.  Under Table VIa, the hearing impairment levels were III in the right ear and VI in the left ear.  Those levels are consistent with a 10 percent rating.

In June 2007, the Veteran had an audiology examination at a United States military facility in Germany.  On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
35
35
70
LEFT
35
55
60
75
110

The puretone threshold averages were 43 decibels in the right ear and 75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 68 percent in the left ear.  The hearing impairment levels were II in the right ear and VI in the left ear.  Because in the left ear the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were each more than 55 decibels, the hearing impairment level for that ear may also be set based on Table VIa.  Under Table VIa, the left ear hearing impairment level was still VI.  These test results were consistent with a 10 percent rating.

On audiological evaluation in September 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
70
80
LEFT
80
85
85
95
95

The puretone threshold averages were 56 decibels in the right ear and 90 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 85 percent in the right ear and of 40 percent in the left ear.  Under Table VII, the hearing impairment levels were II in the right ear and X in the left ear.  Because in the left ear the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were each more than 55 decibels, the hearing impairment level for that ear may also be set based on Table VIa.  Under Table VIa, the left ear hearing impairment level was VIII.  Considering the higher left ear hearing impairment level of X, and the II level in the right ear, the test results were consistent with a 10 percent rating.

The hearing testing has not shown hearing impairment that meets the criteria for ratings higher than the currently assigned ratings of 10 percent from January 31, 2005, and 20 percent from June 6, 2007.  The preponderance of the evidence therefore is against the appeal for higher ratings.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran has not had hospitalizations for his hearing loss.  He has not indicated that his hearing loss markedly interferes with his capacity for employment.  His functional impairment due to hearing loss is addressed by the rating criteria, and those criteria provide for higher ratings for greater levels of impairment.  Therefore it is not necessary to refer the issue of the ratings for his hearing loss for consideration of extraschedular ratings.

The Veteran has raised the issue of entitlement to a TDIU based on multiple service-connected disabilities.  The Board has referred that issue to the RO for adjudication.


ORDER

Entitlement to an effective date earlier than January 31, 2005, for the grant of service connection of pes planus, low back disability, hearing loss, and knee disabilities is denied.

Entitlement to an effective date earlier than  November 28, 2007, for the grant of service connection for tinnitus, perforated left eardrum, cholesteatoma, or labyrinthitis is denied.

From January 31, 2005, through June 5, 2007, a disability rating higher than 10 percent for bilateral hearing loss is denied.

A disability rating higher than 20 percent for bilateral hearing loss on and after June 6, 2007 is denied.


REMAND

In January 2005 the Veteran submitted a claim for service connection for back problems.  The RO granted service connection for low back disability described as degenerative joint disease of the lower back.  The Veteran appealed the initial 10 percent rating that the RO assigned for that disability.  The RO later changed the initial rating to 20 percent.  The Veteran has continued his appeal, seeking an initial rating higher than 20 percent.

The RO has evaluated the Veteran's low back disability based on the rating criteria for degenerative joint disease.  On VA examination in November 2009, the examiner found that the Veteran has lumbar spine arthritis and lumbar spine degenerative disc disease.  The examiner expressed the opinion that the Veteran's degenerative disc disease process is separate from but concurrent with his arthritis process.  That opinion still leaves a question, though, as to whether the degenerative disc disease is part of the Veteran's service-connected low back disability.  The Board will remand the issue for a new VA examination with file review and an opinion as to the likelihood that the Veteran's lumbar spine degenerative disc disease is service connected either as incurred in service or as secondary to his lumbar spine arthritis.  That examination should also provide current findings regarding the Veteran's low back disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The RO should provide the reviewing physician all evidence that is in the Virtual VA electronic claims file and not in the paper claims file and that is relevant to the remanded claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to address the likely etiology of lumbar spine degenerative disc disease and the current manifestations of low back disability.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.  Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's lumbar spine degenerative disc disease either is due to disease or injury during service or is proximately due to or the result of his lumbar spine arthritis.  Ask the examiner to record the current manifestations of the Veteran's low back disability.  Ask the examiner to explain the reasoning leading to his or her conclusions.

2.  Thereafter review the expanded record and reconsider the claim.  If the remanded claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


